Citation Nr: 0502672	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  02-10 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for degenerative disc disease of the cervical spine at C5-C7.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active service from April 1981 to April 2001.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in February 2004. This matter was 
originally on appeal from a November 2001 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Louisville, Kentucky.


FINDING OF FACT

The veteran's service-connected degenerative disc disease of 
the cervical spine at C5-C7 is shown to be productive of a 
disability picture that more nearly approximates that of 
severe limitation of motion which includes additional 
functional loss due to pain and weakness.


CONCLUSION OF LAW

The criteria for the assignment of an initial 30 percent 
rating for the service-connected degenerative disc disease of 
the cervical spine at C5-C7 are met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a 
including Diagnostic Codes 5003, 5010 (2003), 5290 (prior to 
September 26, 2003), 5293 (effective September 23, 2002), 
5242 (effective September 26 2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Board's February 2004 Remand, the RO 
scheduled the veteran for a VA examination to assess the 
severity of his cervical spine disability.  In addition, as 
will be discussed in detail below, the RO undertook 
development to ensure compliance with VCAA.  After this 
development was completed, the RO readjudicated the claim and 
issued a supplemental statement of the case in September 
2004.  Based on the foregoing actions, the Board finds that 
the RO complied with the Board's February 2004 Remand.  
Stegall v. West, 11 Vet. App. 268 (1998).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim of VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  The Court 
further noted in Pelegrini that a VCAA notice as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim of VA benefits.  

In March 2004, the Appeals Management Center (AMC) sent a 
letter to the veteran advising him what evidence was required 
to substantiate his claim.  The letter also asked the veteran 
to submit certain information.  In accordance with the 
requirements of the VCAA, the letter informed the veteran 
what evidence and information VA would be obtaining and what 
evidence the veteran still needed to provide.  The letter 
explained that VA would attempt to obtain evidence such as 
relevant records from any Federal agency, the veteran's 
service medical records and verification of the veteran's 
military service.  While the March 2004 notice letter did not 
specifically advise the veteran to provide any evidence in 
his possession that pertains to his claim, he was informed to 
furnish evidence which would show that his service-connected 
degenerative disc disorder of the cervical spine has 
increased in severity since initially rated.  Therefore, the 
Board finds that the veteran was sufficiently put on notice 
as to the need for any available evidence to be received by 
VA and associated with the claims file, whether the evidence 
was in his possession, obtained by him, or obtained by VA.  

As noted above, the Pelegrini decision held, in part, that a 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, in a rating decision dated in 
November 2001, the RO granted service connection for 
degenerative disc disease, cervical spine, C5-C7 and assigned 
an evaluation of 10 percent.  Only after that rating action 
was promulgated did the RO, in March 2004, provide notice to 
the claimant regarding what information and evidence was 
needed to substantiate his claim. 

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  While the notice provided to the veteran in 
November 2004 was not given prior to the first AOJ 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and certification of his case to the 
Board, and the content of the notice letter fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial to him.  

With respect to VA's duty to assist the veteran, the RO 
obtained the veteran's service medical records and VA 
treatment records.  Further, the veteran was afforded VA 
examinations in September 2001, May 2002, and August 2004.  
The veteran has not referenced any unobtained evidence that 
might aid his claim or that might be pertinent to the bases 
of the denial of his claim.  As such, the Board finds that VA 
has done everything reasonably possible to assist the 
veteran.  In the circumstances of this case, additional 
efforts to assist him in accordance with the VCAA would serve 
no useful purpose.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for degenerative disc disease of the cervical 
spine at C5-C7.  As such, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The Board notes that in a claim for an increased rating, 
"the claimant will generally be presumed to be seeking the 
maximum available benefit allowed by law and regulation, and 
it follows that such a claim remains in controversy where 
less than the maximum available benefit is awarded." AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  In November 2001, the RO 
granted service connection for the veteran's cervical spine 
disability, and assigned a 10 percent rating for this 
condition under Diagnostic Codes 5010-5293, effective May 1, 
2001.  In a May 2002 rating decision, the RO increased the 
evaluation of the veteran's cervical spine disability to 20 
percent, effective May 1, 2001; however, because the increase 
in the evaluation does not represent the maximum rating 
available for the disability, the veteran's claim for an 
increased evaluation for this condition remains in appellate 
status.  
 
The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case." 
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as the veteran's relevant medical history, his 
current diagnosis, and demonstrated symptomatology.

In this case, the veteran's cervical spine pathology is 
currently evaluated as 20 percent disabling under Diagnostic 
Codes 5010-5290.

38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010 provide 
that degenerative arthritis, including post-traumatic 
arthritis, which is established by X-ray findings will be 
rated based on limitation of motion of the specific joint 
involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.

The Board also notes that as new regulations pertaining to 
the spine have been promulgated (one which was already noted 
by the RO, effective September 23, 2002, and the most recent 
effective September 26, 2003) during the pendency of this 
appeal.  The General Counsel of VA has held that where a law 
or regulation changes during the pendency of a claim for a 
higher rating, the Board must first determine whether the 
revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) can be 
no earlier than the effective date of that change.  The Board 
must apply both the former and the revised versions of the 
regulation for the period prior and subsequent to the 
regulatory change, but an effective date based on the revised 
criteria may be no earlier than the date of the change.  As 
such, VA must generally consider the claim pursuant to both 
versions during the course of an appeal.  See VAOPGCPREC 3-
2000 (2000).

Pursuant to Diagnostic Code 5290, , which was in effect prior 
to September 26, 2003, a 10 percent rating for cervical 
disability is manifested by slight limitation of motion; a 20 
percent rating for cervical disability is manifested by 
moderate limitation of motion, and a maximum 30 percent 
evaluation is for severe limitation of motion.

Effective September 23, 2002, VA amended the rating schedule 
for evaluating intervertebral disc syndrome set out in 
Diagnostic Code 5293.  67 Fed. Reg. 54345-54349 (2002); now 
codified at 38 C.F.R. § 4.71a.  Under these rating criteria 
(renumbered as Diagnostic Code 5243 after September 2003) the 
evaluation of intervertebral disc syndrome (preoperatively or 
postoperatively) is to be made either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  When rating based on 
incapacitating episodes, if there are incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months, a minimum 10 percent 
rating is warranted.  If there are incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months, a 20 percent rating is 
warranted.  If there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent rating is warranted.  
If there are incapacitating episodes having a total duration 
of at least six weeks during the past 12 months, a maximum 60 
percent rating is warranted.

Note 1 to 38 C.F.R. § 4.71a, Diagnostic Code 5293 (now 
Diagnostic Code 5243), effective September 23, 2002, provides 
that an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note 2 to 38 C.F.R. § 4.71a, Diagnostic Code 5293 (now 
Diagnostic Code 5243), effective September 23, 2002, provides 
that when rating on the basis of chronic manifestations, the 
orthopedic disabilities will be rated under the most 
appropriate orthopedic diagnostic code or codes and the 
evaluation of neurologic disabilities will be done separately 
using the most appropriate neurologic diagnostic code or 
codes.

Finally, effective September 26, 2003, additional substantive 
changes were made to the criteria for evaluating spine 
disorders.  See 68 Fed. Reg. 51454-51458 (August 27, 2003).  
These later revisions provide a new General Rating Formula 
encompassing such disabling symptoms as pain, ankylosis, 
limitation of motion, muscle spasm, and tenderness.  
Additionally, associated neurological abnormalities (e.g., 
bowel or bladder impairment) are now for evaluation 
separately.  These changes are listed under Diagnostic Codes 
5235-5243.  Under these new regulations, intervertebral disc 
syndrome, renumbered as Diagnostic Code 5243, may be 
evaluated under this new general rating formula after 
September 2003 or under the rating criteria for 
incapacitating episodes made effective September 23, 2002, as 
set forth above.

The new General Rating Formula for Diseases and Injuries to 
the Spine, effective September 26, 2003, 38 C.F.R. § 4.71a, 
provides that, with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching, in the area of the 
spine affected by the residuals of injury or disease:

a 10 percent evaluation is warranted where there is 
forward flexion of the thoracolumbar spine greater 
that 60 degrees but not greater that 85 degrees; 
or, forward flexion of the cervical spine greater 
than 30 degrees but not greater that 40 degrees; 
or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 
235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or 
more of the height,

a 20 percent evaluation is warranted where there is 
forward flexion of the thoracolumbar spine greater 
that 30 degrees but not greater that 60 degrees; 
or, forward flexion of the cervical spine greater 
than 15 degrees but not greater that 30 degrees; 
or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; 
or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis,

a 30 percent evaluation is warranted where there is 
forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire 
cervical spine,

a 40 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or favorable ankylosis of the 
entire thoracolumbar spine,

a 50 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire thoracolumbar 
spine, and

a 100 percent evaluation is warranted where there 
is unfavorable ankylosis of the entire spine.

After a careful review of the record, the Board is of the 
opinion that the disability picture presented by the 
veteran's cervical spine disability more nearly approximates 
a schedular evaluation of 20 percent.  In reaching this 
determination, the Board first evaluates the veteran's 
condition under former Diagnostic Code 5290, in effect prior 
to September 2003.

Here, the medical evidence shows that at the September 2001, 
May 2002, and  August 2004 VA examinations, the veteran's 
cervical spine disability was manifested by no more than 
moderate limitation of motion.  

At the September 2001 Examination, cervical spine flexion was 
35 degrees without pain, extension was 45 degrees with stated 
pain and slight grimace.  Left lateral bending was 30 degrees 
with stated pain, right greater than left and right lateral 
bending was 35 degrees with stated pain, right greater than 
left.  Rotation bilaterally was 40 degrees with stated pain 
on the right only and paresthesia bilaterally.  

At the May 2002 VA examination, cervical spine flexion was 50 
degrees, extension was 50 degrees, lateral bending 
bilaterally was 30 degrees, and rotation bilaterally was 45 
degrees.  All motion was with stated pain.  

At the August 2004 VA examination, cervical spine flexion was 
20 degrees, extension was 20 degrees, lateral bending 
bilaterally was 20 degrees, and rotation bilaterally was 60 
degrees.  
  
The analysis above is based, on the rating criteria in effect 
prior to September 23, 2002 and September 26, 2003, 
respectively.  However, neither an evaluation based on 
incapacitating episodes under the rating criteria for 
intervertebral disc syndrome which became effective September 
23, 2002, or an evaluation based on the new General Rating 
Formula for Diseases and Injuries of the Spine, effective 
September 26, 2003, will provide for an evaluation in excess 
of the 20 percent rating continued herein under the former 
criteria.

Under the new Diagnostic Code 5293 for intervertebral disc 
syndrome, effective September 23, 2002, there is no evidence 
in the record, dated after the effective date of the new 
regulation, indicating that the veteran was under any doctor 
prescribed bed rest for incapacitating episodes of 
intervertebral disc syndrome, during the past 12 months, let 
alone the four to six weeks required for a 40 percent rating. 
And, under the new general rating formula effective September 
26 2003, there is no evidence in the record, dated subsequent 
to the effective date of the new regulation, suggesting that 
the veteran has forward flexion of the cervical spine 15 
degrees or less or favorable ankylosis of the entire cervical 
spine.

As to assigning evaluations based on the orthopedic and 
neurologic components, for combination, as required under the 
new Diagnostic Code 5242 (degenerative arthritis of the 
spine) effective September 23, 2002, there is, as noted 
above, no basis for assigning an evaluation in excess of 20 
percent based solely on the orthopedic component.  As to the 
neurological component, under 38 C.F.R. § 4.124a, the record 
in this case demonstrates that the veteran does not suffer 
neurological impairment as a result of his cervical spine 
condition as there is no evidence of radicular pain.  

While the veteran reported paresthesia to both of his 
forearms extending to the fourth and fifth digits as well as 
numbness, the Board notes that the nerve disabilities 
reported in the March 2002 Electromyographic and Nerve 
Conduction Report has been adequately compensated by a July 
2002 rating decision which granted service connection for 
cubital tunnel syndrome of the left and right elbows.

Additionally, the Board has specifically considered the 
guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45), in order to determine 
whether an increased evaluation may be warranted.  In this 
regard, the Board notes that the September 2001 VA examiner 
noted that the veteran was limited with flare up in that he 
was unable to turn his head fully and he was unable to 
function.  The May 2002 VA examiner noted that the veteran's 
flare-ups did cause some additional limitations in that they 
caused him some decreased range of motion, increased pain, 
and decreased neck strength.  In addition, the August 2004 VA 
examiner confirmed that the veteran's neck pain was 
aggravated by repeated motion or heavy use and that there 
were flare-ups which could cause weakness, secondary to pain, 
and fatigability.  As this evidence tends to suggest 
functional loss, when considering factors outlined by the 
Court in DeLuca, the disability picture presented is 
comparable to the criteria for a 30 percent rating.  See 38 
C.F.R. § 4.7 (2003).

In addition, there is no evidence of record that the 
veteran's cervical spine disability causes marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
The Board emphasizes that the percentage ratings assigned by 
the VA Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service- 
connected disability. 38 C.F.R. § 4.1.  In the instant case, 
there is no evidentiary basis in the record for a higher 
rating on an extraschedular basis as there is no evidence 
that the veteran is unable to secure or follow a 
substantially gainful occupation solely as a result of his 
cervical spine disability.  Hence the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2003) for assignment of 
an extraschedular evaluation. 


ORDER

Entitlement to an initial evaluation of 30 percent for 
degenerative disc disease of the cervical spine at C5-C7 is 
granted, subject to the legal criteria governing payment of 
monetary benefits.



	                        
____________________________________________
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


